Citation Nr: 0615966	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  02-12 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of infectious hepatitis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
pancreatitis.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel



INTRODUCTION

The veteran had active service from September 1971 to August 
1973, and from September 1975 to September 1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision by the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 2004, the Board remanded the 
appeal for further development.

The veteran was scheduled for a Board hearing; however, the 
record shows that he did not report to that hearing.  Thus, 
his request for a hearing before a member of the Board is 
considered withdrawn.  See 38 C.F.R. § 20.704 (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In the March 2004 remand, the Board requested, in part, that 
the RO obtain and associate with the claims file any 
treatment reports from the VA Outpatient Clinic in 
Springfield, Massachusetts, from 1996 to the present.  
Accordingly, the RO requested the above treatment reports.  
Among the associated records are a July 1994 laboratory 
report for hepatitis infection and a September 1994 radiology 
report for abdominal pain with a history of pancreatitis.  As 
treatment reports from those dates may be relevant to this 
appeal, the Board finds that the RO should now request 
treatment reports from the above VA medical facility from 
1994 to 1996.  

In addition, in a May 2004 correspondence, the veteran 
indicated that he had received treatment for tiredness and 
stomach pain from the Northampton VA Medical Center (VAMC) in 
Leeds, Massachusetts, sometime during 1994 or 1996.  The 
record is unclear as to whether the RO has made adequate 
attempts to obtain the above treatment reports.  Thus, the 
Board finds that the RO should obtain and associate with the 
claims file all treatment reports from the above VAMC for the 
period from 1994 to 1996.

With respect to the above VA medical records, the Board 
observes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Furthermore, during the pendency of this appeal, the Court 
held that VA must describe what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  See Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006).  

In this case, while the RO informed the veteran of the 
provisions of 38 C.F.R. § 3.156 relevant to new and material 
claims, the RO did not describe what evidence would be 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the RO's 
initial denials (i.e., evidence of current residuals of 
infectious hepatitis, and a relationship between those 
residuals and service; and evidence of a relationship between 
pancreatitis and service).  Thus, on remand, the RO should 
issue the veteran a corrective VCAA letter that contains a 
description of evidence that is considered "material" 
towards reopening the claims for service connection for 
residuals of infectious hepatitis and for pancreatitis.  

In addition, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of an award.  

In this case, the veteran was not provided with notice of the 
type of evidence needed to establish a disability rating or 
an effective date for the claims on appeal.  As these 
questions are currently involved, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that informs the veteran that a disability rating 
and effective date for the award of benefits are assigned 
when service connection is granted, and also includes an 
explanation of the type of evidence needed to establish a 
disability rating and effective date.

Lastly, the record shows that the veteran has designated the 
Massachusetts Department of Veterans Services as his 
representative.  In this regard, the Board notes that the 
veteran has since moved to Arizona.  As such, the RO should 
provide the veteran with an opportunity to choose a 
representative from that state if he so desires.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran with 
the forms needed to designate a new 
representative from the state of Arizona 
if he so desires.

2.  With respect to the issues of 
entitlement to service connection for 
residuals of infectious hepatitis and 
entitlement to service connection for 
pancreatitis, the RO should send the 
veteran and his representative a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman, supra.

As part of this notice, the letter must 
contain a description of the evidence 
needed to substantiate the claims for 
service connection for residuals of 
infectious hepatitis and pancreatitis 
based on new and material evidence by 
informing the veteran of the element or 
elements required to establish service 
connection that were found insufficient in 
the RO's November 1994 denial (i.e., 
evidence of current residuals of 
infectious hepatitis, and a relationship 
between those residuals and service; and 
evidence of a relationship between 
pancreatitis and service), as outlined by 
the Court in Kent, supra.

3.  The RO should attempt to obtain and 
associate with the claims file any records 
adequately identified by the veteran.  In 
any event, the RO should obtain and 
associate with the claims file all 
treatment reports from the VA Outpatient 
Clinic in Springfield, Massachusetts, for 
the period from 1994 to 1996.  The RO 
should also obtain and associate with the 
claims file all treatment reports from the 
Northampton VAMC in Leeds, Massachusetts, 
for the period from 1994 to 1996.

The RO is reminded that efforts to obtain 
government records must continue until it 
is reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  
Should the RO reach either or both 
conclusions, it must so state in a notice 
to the veteran and his representative.  

4.  Thereafter, the RO should readjudicate 
the issues of whether new and material 
evidence has been received to reopen the 
claim of entitlement to service connection 
for residuals of infectious hepatitis and 
whether new and material evidence has been 
received to reopen the claim of 
entitlement to service connection for 
pancreatitis.

5.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



